              Case 1:20-cv-01319 Document 1 Filed 05/18/20 Page 1 of 3


                       IN THE UNITED STATES DISTRICT COURT
                           OF THE DISTRICT OF COLUMBIA

BUZZFEED INC.,                                       )
111 East 18th Street, 13th Floor                     )
New York, NY 10003                                   )
                                                     )
        Plaintiffs,                                  )
                                                     )
        v.                                           )
                                                     )
U.S. DEPARTMENT OF STATE,                            )
600 19th Street, NW, Suite 5.600                     )
Washington, D.C. 20522                               )
                                                     )
        Defendant.                                   )

                                         COMPLAINT

        1.   Plaintiff BUZZFEED INC., brings this Freedom of Information Act suit to force

Defendant U.S DEPARTMENT OF STATE to produce all communication to and from Deborah

L. Birx M.D., U.S. Global AIDS Coordinator at the U.S. Department of State, regarding

modeling of pandemic outbreak scenarios. Dr. Birx addressed some of the findings from the

modeling on March 26, 2020, at the White House Coronavirus Task Force’s press conference.

                                            PARTIES

        2.      Plaintiff BUZZFEED INC. is a member of the media made the FOIA request at

issue in this case.

        3.      Defendant U.S. DEPARTMENT OF STATE (“STATE DEPARTMENT”) is a

federal agency and is subject to the Freedom of Information Act, 5 U.S.C. § 552.

                                JURISDICTION AND VENUE

        4.      This case is brought under 5 U.S.C. § 552(a)(4)(B) and presents a federal question

conferring jurisdiction on this Court. See 28 U.S.C. § 1331.

        5.      Venue is proper under 5 U.S.C. § 552(a)(4)(B).
             Case 1:20-cv-01319 Document 1 Filed 05/18/20 Page 2 of 3


                             MARCH 27, 2020, FOIA REQUEST

       6.     On March 27, 2020, BUZZFEED submitted a FOIA request to STATE

DEPARTMENT for all communication to and from Deborah L. Birx M.D., U.S. Global AIDS

Coordinator, U.S. State Department, regrading modeling of pandemic outbreak scenarios,

including attachments, sent by Marc Lipsitch of Harvard from March 23, 2020, to March 27,

2020. Exhibit A.

       7.     BUZZFEED also requested expedited processing.

       8.     On April 13, 2020, STATE DEPARTMENT acknowledged receipt of the request

and assigned reference number F-2020-05086 to the matter. Exhibit A.

       9.     In that same letter, STATE DEPARTMENT denied expedited processing.

Exhibit A.

       10.    On April 13, 2020, BUZZFEED appealed STATE DEPARTMENT’s denial of

expedited processing. Exhibit B.

       11.    On April 14, 2020, STATE DEPARTMENT upheld its decision to deny

expedited processing. Exhibit C.

       12.    Plaintiff is entitled to expedited processing because there is an urgency to inform

the public, the requested records relate to a matter of widespread public interest and actual

government activity and Plaintiff is primarily engaged in disseminating information.

       13.    As of the date of this filing, STATE DEPARTMENT has not issued a

determination and has produced no records responsive to the request even though the deadline

for non-expedited requests has passed.

                    COUNT I – STATE DEPARTMENT’S FOIA VIOLATION

       14.    The above paragraphs are incorporated herein.

       15.    STATE DEPARTMENT is a federal agency and subject to FOIA.


                                              -2-
             Case 1:20-cv-01319 Document 1 Filed 05/18/20 Page 3 of 3


      16.     The requested records are not exempt under FOIA.

      17.     STATE DEPARTMENT has not complied with FOIA.

WHEREFORE, BUZZFEED asks the Court to:

      i.      declare that STATE DEPARTMENT has violated FOIA;

      ii.     order STATE DEPARTMENT to conduct a reasonable search for records and to

              produce the requested records;

      iii.    enjoin STATE DEPARTMENT from withholding non-exempt public records

              under FOIA;

      iv.     award BUZZFEED attorneys’ fees and costs; and

      v.      award such other relief the Court considers appropriate.


Dated: May 18, 2020


                                                     RESPECTFULLY SUBMITTED,

                                                     /s/ Matthew V. Topic

                                                     Attorney for Plaintiff
                                                     BUZZFEED INC.

                                                     Matthew Topic, D.C. Bar No. IL 0037
                                                     Joshua Burday, D.C. Bar No. IL 0042
                                                     Merrick Wayne, D.C. Bar No. IL 0058
                                                     LOEVY & LOEVY
                                                     311 North Aberdeen, 3rd Floor
                                                     Chicago, IL 60607
                                                     312-243-5900
                                                     foia@loevy.com




                                               -3-
